
	
		III
		111th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Ms. Murkowski (for
			 herself, Mr. Durbin,
			 Mrs. Murray, Mr. Begich, Ms.
			 Mikulski, Mr. Tester,
			 Mr. Risch, Mrs.
			 Feinstein, Mr. Dodd, and
			 Mrs. Boxer) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Concerns of Police Survivors for
		  25 years of service to family members of law enforcement officers killed in the
		  line of duty. 
	
	
		Whereas May 14, 2009, marks the 25th anniversary of the
			 founding of Concerns of Police Survivors;
		Whereas, for 25 years, Concerns of Police Survivors has
			 answered one of the highest and most noble calls to service by providing
			 compassionate care and support to family members of law enforcement officers
			 killed in the line of duty;
		Whereas, for 25 years, Concerns of Police Survivors has
			 been a bedrock of strength for those family members in helping them rebuild
			 their shattered lives;
		Whereas, for 25 years, Concerns of Police Survivors has
			 showed the highest amount of concern and respect for the tens of thousands of
			 family members of law enforcement officers killed in the line of duty;
		Whereas those family members bear the most immediate and
			 profound burden of the absences of their loved ones;
		Whereas Concerns of Police Survivors facilitates healing
			 and provides love and renewed life to those family members far from the eye of
			 the media and the general public;
		Whereas it is essential that the people of the Unites
			 States are made aware of the good works of Concerns of Police Survivors and
			 recognize the contributions of Concerns of Police Survivors to so many
			 families; and
		Whereas National Police Week, observed in 2009 from May 10
			 to May 16, is the most appropriate time to honor Concerns of Police Survivors:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)honors Concerns
			 of Police Survivors for 25 years of service to the family members of law
			 enforcement officers killed in the line of duty across the United
			 States;
			(2)recognizes and
			 thanks Concerns of Police Survivors for assisting in rebuilding the shattered
			 lives of those family members through the organization's invaluable
			 programs;
			(3)urges the people
			 of the United States to join with the Senate in thanking Concerns of Police
			 Survivors on behalf of the Nation; and
			(4)recognizes with
			 great appreciation the sacrifices made by the families of law enforcement
			 officers killed in the line of duty in providing essential support to one
			 another.
			
